UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934 Commission File Numbers 333-141134, 333-141134-07 SLC Student Loan Trust 2009-3 (Issuer in respect of the Student Loan Asset-Backed Notes) SLC Student Loan Receivables I, Inc. (Depositor) (Exact name of co-registrants as specified in their charters) 750 Washington Blvd.
